Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend the title as follows:

Scroll Expander with Back Pressure Chamber


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 17: supporting element – read as “an element (generic placeholder) for supporting (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest a scroll expander, comprising: a housing; and an expansion mechanism provided inside the housing and configured to expand a high-pressure fluid with an intake pressure to a low-pressure fluid with an exhaust pressure, the expansion mechanism comprising a fixed scroll and an orbiting scroll and defining therein an exhaust chamber, an intake chamber and a series of closed expansion chambers, wherein a back pressure chamber is provided on the expansion mechanism, and the back pressure chamber is in fluid communication with an intermediate pressure chamber of the series of expansion chambers which has an intermediate pressure lower than the intake pressure and higher than the exhaust pressure, wherein at least one passage in fluid communication from the back pressure chamber to a low-pressure zone with the exhaust pressure is provided, and the passage is configured such that the passage is opened when a pressure in the back pressure chamber is less than a pressure in the low-pressure zone and the passage is closed when a pressure in the back pressure chamber is greater than or equal to a pressure in the low-pressure zone.



Hashimoto (WO 2017043471) teaches a scroll expander including a back pressure chamber (52) whose pressure is controlled via valves (66, 68). However, valve (68) is used to inject oil into the back pressure chamber (from reserve 26) and the back pressure chamber is not in fluid communication with an intermediate pressure chamber. 

Sun (CN 207847700) teaches a scroll expander having a back pressure chamber (81) with a pressure relief valve system (100), but does not teach at least one passage in fluid communication from the back pressure chamber to a low-pressure zone with the exhaust pressure is provided, and the passage is configured such that the passage is opened when a pressure in the back pressure chamber is less than a pressure in the low-pressure zone and the 

A note about the ISR and Written Opinion of the ISA, which maps to Siebel (US 6419457) for the pressure adjustment feature of the claims: Siebel teaches a scroll compressor with a back pressure chamber (84) fluidly connected to an intermediate pressure chamber (via passage 88) and a suction chamber (via valve assembly 132). However, the valve assembly is clearly described as a pressure relief assembly. In other words, when the pressure in the back pressure chamber exceeds some threshold, the valve assembly opens to relieve said pressure. In fact, back pressure chambers with connections to intermediate pressure chamber and suction chambers are widely known in the scroll compressor art. In almost all instances with the above arrangements, any valves connecting to the back pressure chamber are pressure relief valves relieving pressure out of the back pressure chamber. The arrangement of these types of valves is not capable of performing the function of the passage opening when a pressure in the back pressure chamber is less than a pressure in the low-pressure zone and the passage closing when a pressure in the back pressure chamber is greater than or equal to a pressure in the low-pressure zone, as recited, since these valves are check valves only allowing one-way flow. Furthermore, it would not have been obvious to employ these types of relief valves in a scroll expander, and simply reverse the operation (because the scroll . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, March 9, 2022